   Case 2:19-mj-00157-RJK Document 1 Filed 03/04/19 Page 1 of 2 PageID# 1


                                                               I     FILED
                       IN THE UNITED STATES DISTRICT COi|IRT

                    FOR THE EASTERN    DISTRICT OF VIRGINIA


                                 NORFOLK DIVISION            CLERK, U.S. DISTRICT COURT
                                                         \         NORFOLK. VA
UNITED STATES OF AMERICA


        V.                                 Case   No.
                                           Court Date:   April 1, 2019
SUSAN   E. SZYMANSKI




                              CRIMINAL INFORMATION


                (Misdemeanor)- Violation Notice No. 6883541

        THE UNITED STATES ATTORNEY CHARGES:


        That on or about February 15, 2019, at the Navy Exchange at Naval

Air Station Oceana, Virginia Beach, Virginia, in the Eastern District

of Virginia, the defendant, SUSAN E. SZYMANSKI, did willfully and

knowingly steal and purloin property of the United States of a value

less than $1,000.00.

        (In violation of Title 18, United States Code, Section 641.)

                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney




                                By:        T a
                                       Tames T. Cole
                                      'Special Assistant U.S. Attorney
                                      Office of the U.S. Attorney
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax: (757) 441-3205
                                      James.ColeOusdoj.qov
Case 2:19-mj-00157-RJK Document 1 Filed 03/04/19 Page 2 of 2 PageID# 2
